DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-13, 16, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dou et al. (US 2021/0013947).
Regarding claims 1 and 11, Dou discloses or suggests a method of wireless communication and a wireless communication device (see at least Fig. 8, a network device), the method and the wireless communication device comprising:
at least one modem (see at least Fig. 8 and paragraphs 174-179);
at least one processor communicatively coupled with the at least one modem (see at least Fig. 8 and paragraphs 174-179); and
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem (see at least Fig. 8 and paragraphs 174-179), is configured to:
determine an antenna switching capability of a user equipment (UE), the antenna switching capability representing a number of receive (RX) antenna ports of the UE (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas);
schedule a number of sounding reference signal (SRS) resource sets for the UE based on the number of RX antenna ports in excess of four (see at least paragraphs 59, 72-81, and 87-90, the network device schedules a number of resource sets for the UE based on the 1T8R capability of the terminal device, where the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas 
receive, from the UE, uplink (UL) transmissions of one or more SRS resources for each of the scheduled SRS resource sets (see at least paragraphs 59, 72-81, and 87-90, the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS));
regarding claim 2, the number of RX antenna ports of the UE is equal to 6 or 8 (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R sending using one physical antenna and receive using eight physical antennas);
regarding claims 3 and 12, each of the SRS resources includes more than 4 ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R sending using one physical antenna and receive using eight physical antennas); and
regarding claims 4 and 13, the determining of the antenna switching capability comprises determining a number of transmit (TX) chains of the UE switchably coupled to two or more of the RX antenna ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for  sending using one physical antenna and receiving using eight physical antennas), the number of SRS resource sets scheduled for the UE being based on the number of 
Regarding claims 16 and 24, Dou discloses or suggests a method of wireless communication and a wireless communication device (see at least Fig. 7, terminal device, the method and the wireless communication device comprising:
at least one modem (see at least Fig. 7 and paragraphs 166-172);
at least one processor communicatively coupled with the at least one modem (see at least Fig. 7 and paragraphs 166-172); and
at least one memory communicatively coupled with the at least one processor and storing processor-readable code that, when executed by the at least one processor in conjunction with the at least one modem (see at least Fig. 7 and paragraphs 166-172), is configured to:
report, to a network node, an antenna switching capability indicating at least a number of receive (RX) antenna ports greater than four (see at least paragraphs 59 and 68-71, the terminal device reports capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas);

transmit, to the network node, one or more SRS resources for each of the scheduled SRS resource sets (see at least paragraphs 59, 72-81, and 87-90, the terminal device selects, according to the indication of the network device, a corresponding physical antenna from the plurality of physical antennas to send information to the network, where the information sent by the terminal device to the network device may be a sounding reference signal (SRS)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Jin et al. (US 2021/0297291).
Regarding claims 9, 10, 14, and 15, Dou discloses all of the subject matter of the claimed invention except each of the SRS resource sets comprises up to 14 symbols of a respective UL slot and includes up to 6 SRS resources and dynamically configuring the number of SRS resources in each of the SRS resource sets based on changes in UL traffic from the UE.
Jin, from the same or similar fields of endeavor, disclose or suggests each of the SRS resource sets comprises up to 14 symbols of a respective UL slot and includes up to 6 SRS resources (see at least paragraphs 92-97 and 112, an uplink slot includes 14 symbols, where all of the symbols in the uplink slot is used to transmit an SRS) and dynamically configuring the number of SRS resources in each of the SRS resource sets based on changes in UL traffic from the UE (see at least paragraphs 162-173, configuring the number of SRS time domain resource based on changes in PUSCH from the UE).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jin in to the invention of Dou in order to obtain a more accurate channel estimation based on the SRS.

Claims 17, 18, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Kim (US 2015/0304994), and further in view of Jin et al. (US 2021/0297291).
Regarding claims 17, 18, and 25, Dou discloses or suggests the antenna switching capability further indicates a number of transmit (TX) chains switchably coupled to two or more of the RX antenna ports (see at least paragraphs 59 and 68-71, the network device obtains capability information of the terminal device indicating that the terminal device supports 1T8R for sending using one physical antenna and receiving using eight physical antennas). However, Dou does not explicitly disclose calculating a number of cyclic shifts to be applied to the transmission of the one or more SRS resources on each of the RX antenna ports, where the number of TX chains being greater than 4 and the one or more SRS resources being transmitted over a plurality of resource elements (REs), where, for each RE of the plurality of REs, the number of cyclic shifts is less than or equal to the number of antenna ports.
Kim, from the same or similar fields of endeavor, discloses or suggests calculating a number of cyclic shifts to be applied to the transmission of the one or more SRS resources on each of the RX antenna ports (see at least Fig. 7, and paragraphs 119 and 139-142, parameters for determining a resource block to which an SRS is transmitted, a cyclic shift of an SRS, and the number of antenna ports can be transmitted from a transmission port), where the one or more SRS resources being transmitted over a plurality of resource elements (REs) (see at least Figs. 7 and 8, and paragraphs 121-127, the SRS sequence is mapped to resource elements), where, for each RE of the plurality of REs, the number of cyclic shifts is less than or equal to the number of antenna ports (see at least paragraphs 119 and 139-142, the number of cyclic shifts is equal to the number of antenna ports, which is 8).

Dou in view of Kim does not explicitly disclose the number of TX chains being greater than 4. However, Jin, from the same or similar fields of endeavor, discloses or suggests the number of TX chains being greater than 4 (see at least paragraph 82, 8 transmit 8 receive (8T8R)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the 1T8R of Dou with 8T8R of Jin because one of ordinary skill in the art would have been able to carry out such a substitution and the results would have been reasonably predicatable.

Claims 22, 23, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dou et al. (US 2021/0013947) in view of Jiang et al. (US 2021/0014794).
Regarding claims 22, 23, 29, and 30, Dou discloses all of the subject matter of the claimed invention except changing an active bandwidth part (BWP associated with the wireless communication device or changing a power saving configuration of the wireless communication device and reporting a different number of RX antenna ports or TX chains based on the change in the active BWP or the change in the power saving configuration.
Jiang, from the same or similar fields of endeavor, discloses or suggests changing an active bandwidth part (BWP) associated with the wireless communication device (see at least paragraphs 43-45 and 102-105, the width of a BWP is smaller than or equal to 20 RBs and the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Jiang in to the invention of Dou in order to change the transmission mode of the UE accurately, reduce the unnecessary power consumption for the UE and achieve a power-saving effect to ensure the data transmission performance of the system (see at least paragraphs 42 of Jiang).

Allowable Subject Matter
Claims 5-8, 19-21, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Zhu et al. (US 2021/0013936) discloses uplink antenna selection technique for different terminal capabilities (e.g., 1T4R, 2T4R, 1T8R, and 2T8R) (see at least paragraphs 4-6 and 80-100). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/12/2022